DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 8, 10, 17-19, 21, 25 and 45 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ICHINOSEKI (US 20140167145).
Regarding claim 1, ICHINOSEKI discloses a semiconductor device comprising: 
a semiconductor layer structure (semiconductor structure comprising layers and regions 1, 2, 8, 9 and 10 as shown in the device in figures 1-8, see figs 1-8, para 21, 22 and 31); 
a unit cell transistor (transistor formed by gate 7a, source 9, base 8 and drift 2, see figs 1-8, para 21, 22 and 39) comprising a gate finger (gate electrode 7a, see figs 1-8, para 27), the gate finger extending in a first direction (7a extends in the x-direction, see figs 1-8, para 27) in a gate trench (first trench 3a, see figs 1-8, para 20) that is below a surface of the semiconductor layer structure (trench 3a extends below the surface of 9/10, see fig 2); and 
a gate bus (wiring layer 12, see figs 1-8, para 20) comprising a first portion (tabs 12a the prodtrude in the x direction from 12b, see fig 1, para 33) that protrudes in the first direction from a second portion (main body 12b from which the tabs 12a protrude, see fig 1, para 33), wherein the first portion of the gate bus vertically overlaps the gate finger (12a overlaps with 7a along a vertical axis, see fig 8) and is electrically connected to the gate finger (12a is electrically connected to 7a by via 31, see fig 8, para 34).
Regarding claim 4, ICHINOSEKI discloses the semiconductor device of Claim 1, wherein the first portion of the gate bus is connected to the gate finger by a via extending between the gate finger and the first portion of the gate bus (12a is connected to 7a by via 31, see fig 8, para 34).
Regarding claim 6, ICHINOSEKI discloses the semiconductor device of Claim 1, wherein the semiconductor device further comprises an active region (region of the device in fig 1 including the base layer 8, see fig 1, para 19) and an inactive region (region of the device in fig 1 that does not include the base layer 8, see fig 1, para 19), and 
wherein the first portion of the gate bus extends in the first direction from a second portion of the gate bus in the inactive region to vertically overlap the gate finger in the active region (12a extends from 12b which is to the left of 8 to overlap with 7a in the region containing 8, see fig 1, para 34).
Regarding claim 8, ICHINOSEKI discloses the semiconductor device of Claim 1, wherein the gate finger extends on a gate insulating layer in the gate trench (7a extends on 4a in the trench 3a, see fig 3, para 20), and 
wherein an uppermost surface of the gate finger is at or below an upper surface of the gate insulating layer (the upper surface of 7a is below the top surface of the insulating layer 4a which extends up to 21 at the surface of 8, see fig 3).
Regarding claim 10, ICHINOSEKI discloses the semiconductor device of Claim 1, further comprising a gate runner (gate metal 43, see fig 8, para 19) extending in a second direction (43 extends in the vertical direction, see fig 8) that crosses the first direction, 
wherein the gate runner vertically overlaps the gate finger (43 overlaps with 7a along the vertical direction, see fig 8) and is electrically connected to the gate finger by a via (43 is electrically connected to 7a by via 33, see fig 8, para 42).
Regarding claim 17, ICHINOSEKI discloses the semiconductor device of Claim 1, wherein an upper surface of the gate finger is planar (the upper surface of 7a is flat, see figs 2 and 8).
Regarding claim 18, ICHINOSEKI discloses a semiconductor device comprising: 
a semiconductor layer structure (semiconductor structure comprising layers and regions 1, 2, 8, 9 and 10 as shown in the device in figures 1-8, see figs 1-8, para 21, 22 and 31) comprising an active region (region of the device in fig 1 including the base layer 8, see fig 1, para 19) and an inactive region (region of the device in fig 1 that does not include the base layer 8, see fig 1, para 19);
 a gate bus (wiring layer 12 extends into the inactive region, see fig 1, para 33) in the inactive region;
a gate finger (gate 7a, see fig 1-8, para 27) that extends in a first direction (7a extends in the x direction, see fig 1) in a gate trench (7a extends in the trench 3a, see figs 1 and 4, para 20) that is below a surface of the semiconductor layer structure (trench 3a extends below the surface of 9/10, see fig 2), 
wherein the gate finger is electrically connected to the gate bus by a first via that extends vertically in a direction that is perpendicular to an upper surface of the semiconductor layer structure (7a is electrically connected to 12a by via 31 in the z-direction, see fig 8, para 34); and
a gate runner that extends in a second direction and is electrically connected to the gate finger (gate metal 43 is connected to 12 by via 33 and has an extension in the z-direction, see fig 8, para 42).
Regarding claim 19, ICHINOSEKI discloses the semiconductor device of Claim 18, further comprising a dielectric layer (interlayer insulating layer 20, see fig 2 and 8, para 34) on the gate finger, 
wherein the first via (31 extends through 20, see fi g8, para 34) extends through the dielectric layer.
Regarding claim 21, ICHINOSEKI discloses the semiconductor device of Claim 18, wherein the gate bus comprises a first portion (tabs 12a the protrude in the x direction from 12b, see fig 1, para 33) that protrudes in a first direction from a second portion (main body 12b from which the tabs 12a protrude, see fig 1, para 33), and the first portion comprises a gate connector extending in the first direction (12a connects to the gate 7a and extends in the x-direction, see fig 1 and 8, para 34), 
wherein the gate connector comprises an upper surface that is coplanar with an upper surface of the second portion of the gate bus (upper surfaces of 12a and 12b are coplanar, see fig 8), and
wherein the gate connector is electrically connected to the gate finger by the first via (12a is connected to 7a by via 31, see fig 8, para 34).
Regarding claim 25, ICHINOSEKI discloses the semiconductor device of Claim 18, wherein the gate runner vertically overlaps the gate finger and is electrically connected to the gate finger (43 overlaps along a vertical axis with 7a and is electrically connected to 7a by via 33, see fi g8, para 42).
Regarding claim 45, ICHINOSEKI discloses a semiconductor device comprising: 
a semiconductor layer structure (semiconductor structure comprising layers and regions 1, 2, 8, 9 and 10 as shown in the device in figures 1-8, see figs 1-8, para 21, 22 and 31) comprising an active region (region of the device in fig 1 including the source layer 9, see fig 1, para 19) and an inactive region (region of the device in fig 1 that does not include the source layer 9, see fig 1, para 19);
a unit cell transistor (transistor formed by gate 7a, source 9, base 8 and drift 2, see figs 1-8, para 21, 22 and 39)comprising a gate finger (gate 7a, see fig 1-8, para 27), the gate finger extending in a first direction (7a extends in x-direction, see figs 1-8) in a gate trench (7a extends in the gate trench 3a, see figs 1-8) that is below a surface of the semiconductor layer structure (3a extends below the surface of 9, see fig 2), wherein an upper surface of the gate finger is substantially planar (the upper surface of 7a is substantially planar, see figs 2 and 8), and 
wherein the gate finger comprises a first portion in the active region (portion of 7a that extends in the right portion of the device with region 9, see fig 1) and a second portion in the inactive region (portion of 7a that exends to the right of 9 into the region that does not contain 9, see fig 1).
Claim(s) 30-31, 37 and 44 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by QIN (US 20160284838).
Regarding claim 30, QIN discloses a semiconductor device comprising: 
a semiconductor layer structure comprising an active region (region inside the termination trenches 118, see figs 1-7, para 46) and an inactive region (region outside the termination trenches 118, see figs 1-7, para 46); 
a gate bus in the inactive region (electrode 218 is connected to the gates and extends into the inactive region, see fig 1-2, para 53), at least a portion of the gate bus adjacent a periphery of the active region on at least two sides of the semiconductor device (218 passes over 118 forming the border between active an inactive regions on both the upper and lower sides of the device, as shown in figs 1 and 2); 
a gate trench (trench in which gate 125 is disposed, see fig 2 and 5) in the semiconductor layer structure; 
a gate insulating layer (oxide layer 210, see fig 2, para 52) in the gate trench; and 
a gate finger (gate electrode 125, see fig 2, para 47) on the gate insulating layer, 
wherein the gate finger is electrically connected to the gate bus at a position on the gate finger (gate finger 125 is connected to gate bus 218 by  via 220, see fig 2, para 53).
Regarding claim 31, QIN discloses the semiconductor device of Claim 30, wherein the gate finger comprises a first material (125 can be polysilicon, see fig 2, para 52), and 
wherein the gate finger is electrically connected to the gate bus by a via (via 220 can be tungsten W, see fig 2, para 53) that comprises a second material, different than the first material.
Regarding claim 37, QIN discloses the semiconductor device of Claim 30, the gate finger is electrically connected to the gate bus at the position that is offset from an end of the gate finger (bus 218 is connected to the gate finger 125 by via 220 which is some distance from the end of 125, see fig 2, para 53).
Regarding claim 44, QIN discloses the semiconductor device of Claim 30, wherein an upper surface of the gate finger is planar (the upper surface of 125 is flat, see fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICHINOSEKI (US 20140167145) in view of XU (US 20110089486).
Regarding claim 2, ICHINOSEKI discloses the semiconductor device of Claim 1.
ICHINOSEKI fails to explicitly disclose a device, wherein the gate finger comprises a first material and the gate bus comprises a second material that is different from the first material.
XU teaches a device, wherein the gate finger comprises a first material (114 can be poly, see fig 7, para 25) and the gate bus comprises a second material (512 can be a metal, see para 36) that is different from the first material.
ICHINOSEKI and XU are analogous art because they both are directed towards trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ICHINOSEKI with the specific materials of XU because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ICHINOSEKI with the specific materials of XU in order to increase the trench packing density (see XU para 2).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU (US 20110089486) in view of ICHINOSEKI (US 20140167145).
Regarding claim 18, XU discloses a semiconductor device comprising: 
a semiconductor layer structure (substrate 102 and epi layer 104, see fig 7, para 26) comprising an active region (region of device 700 including body 106 and everything to the right of 106, see fig 7) and an inactive region (region of 700 to the left of body region 106, see fig 7);
 a gate bus (fig 7, 512, para 36) in the inactive region (512 extends to the left of 106, see fig 7); and 
a gate finger (fig 7, 114, para 24) that extends in a first direction (horizontal direction in fig 7) in a gate trench (fig 7, 110, para 24) that is below a surface of the semiconductor layer structure (trench 110 extends below a top surface of 104, see fig 7), 
wherein the gate finger is electrically connected to the gate bus by a via (114 is connected to 512 by 702, see fig 7) that extends vertically in a direction that is perpendicular to an upper surface of the semiconductor layer structure (702 extends in a vertical direction in fig 7 that is perpendicular to a top surface of 104, see fig 7).
XU fails to explicitly disclose a device comprising a gate runner that extends in a second direction and is electrically connected to the gate finger.
ICHINOSEKI teaches a device comprising a gate runner (tab 12a that connects multiple gate electrodes 7a, see fig 4, para 33)  that extends in a second direction  (y direction, see fig 1-8) and is electrically connected to the gate finger (12a overlaps 7a along the z-direction, and is electrically connected to 7a, see fig 1-8).
XU and ICHINOSEKI are analogous art because they both are directed towards trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of XU with the third electrode of ICHINOSEKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of XU with the third electrode of ICHINOSEKI in order to decrease gate-emitter capacitance (see ICHINOSEKI para 58).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ICHINOSEKI (US 20140167145) in view of QIN (US 20160284838).
Regarding claim 20, ICHINOSEKI discloses the semiconductor device of Claim 18.
ICHINOSEKI fails to explicitly disclose a device, wherein the first via is connected to the gate finger at a position that is offset from an end of the gate finger.
QIN teaches a device, wherein the first via is connected to the gate finger at a position that is offset from an end of the gate finger (bus 218 is connected to the gate finger 125 by via 220 which is some distance from the end of 125, see fig 2, para 53).
ICHINOSEKI and QIN are analogous art because they both are directed towards trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ICHINOSEKI with the gate contact geometry of QIN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ICHINOSEKI with the gate contact geometry of QIN in order to improve manufacturability (see QIN para 87).
Claim(s) 36 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over QIN (US 20160284838) in view of ICHINOSEKI (US 20140167145).
Regarding claim 36, QIN discloses the semiconductor device of Claim 31.
QIN fails to explicitly disclose a device, further comprising a gate connector extending from the inactive region to the active region,
wherein the gate connector is electrically connected to the gate bus and comprises an upper surface that is coplanar with an upper surface of the gate bus, and 
wherein the gate connector is electrically connected to the gate finger by a via.
ICHINOSEKI teaches a device, further comprising a gate connector (tab 12a, see figs 1 and 8, para 33) extending from the inactive region to the active region (12a extends from the inactive region to the left of 8 in fig 1 to the active region that includes 8 in fig 1, see figs 1 and 8), 
wherein the gate connector is electrically connected to the gate bus (connector 12a is electrically connected to 12b, see fig 1 and 8, para 33) and comprises an upper surface that is coplanar with an upper surface of the gate bus (upper surfaces of 12a and 12b are coplanar, see fig 8), and 
wherein the gate connector is electrically connected to the gate finger by a via (connector 12a is connected to gate finger 7a by via 31, see figs 1 and 8, para 34).
QIN and ICHINOSEKI are analogous art because they both are directed towards trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of QIN with the electrode geometry of ICHINOSEKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of QIN with the electrode geometry of ICHINOSEKI in order to decrease gate-emitter capacitance (see ICHINOSEKI para 58).
Regarding claim 39, QIN discloses the semiconductor device of Claim 30.
QIN fails to explicitly disclose a device, wherein the gate finger comprises a first portion in the active region and a second portion in the inactive region, and 
wherein a width of the first portion is smaller than a width of the second portion.
ICHINOSEKI teaches a device, wherein the gate finger (gate electrode comprising 7a, 31, 12a and 12b, see fig 1-8, para 20 and 34) comprises a first portion (electrodes 7a, see fig 1, para 20) in the active region (region of the device including the base layer 8, see fi g1, para 19) and a second portion (electrode 12a, see fig 1, para 34) in the inactive region (region to the left of the base layer 8, see fig 1), and 
wherein a width of the first portion is smaller than a width of the second portion (the width of 7a in the y-direction is less than the with of 12a in the y-direction, see fig 1).
QIN and ICHINOSEKI are analogous art because they both are directed towards trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of QIN with the electrode geometry of ICHINOSEKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of QIN with the electrode geometry of ICHINOSEKI in order to decrease gate-emitter capacitance (see ICHINOSEKI para 58).
Regarding claim 40, QIN discloses the semiconductor device of Claim 30.
QIN fails to explicitly disclose a device, further comprising a gate runner extending on the semiconductor layer structure, 
wherein the gate runner vertically overlaps the gate finger and is electrically connected to the gate finger by a via.
ICHINOSEKI teaches a device, further comprising a gate runner (gate metal 43, see fig 8, para 19) extending on the semiconductor layer structure, 
wherein the gate runner vertically overlaps the gate finger and is electrically connected to the gate finger by a via (43 overlaps with gate finger 7a along a vertical axis and is electrically connected to 7a by via 33, see fig 8, para 42).
QIN and ICHINOSEKI are analogous art because they both are directed towards trench gate semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of QIN with the electrode geometry of ICHINOSEKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of QIN with the electrode geometry of ICHINOSEKI in order to decrease gate-emitter capacitance (see ICHINOSEKI para 58).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6, 8, 10, 17, 19-21, 25, 30-31, 36-37, 39-40, 44-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding claim 18 filed 9/20/2022 have been fully considered but they are not persuasive.
Regarding claim 18, the applicant argues that the combination of Xu et al (US 20110089486, hereinafter XU) and Ichinoseki et al (US 20140167145, hereinafter ICHINOSEKI) does not disclose the claimed invention because neither reference discloses a device with a gate finger, a gate runner and a gate bus.  This argument is unpersuasive, since ICHINOSEKI discloses a device comprising a gate electrode 7a (the gate finger, see figs 1-8, para 27) which is connected to a gate wiring layer 12 (the gate runner, see figs 1-8, para 33) by a via in the hole 31 (see fig 8, para 34).  The wiring layer 12 is in turn connected to a gate metal 43 (the gate bus, see fig 8, para 42) by a via in hole 33 (see fig 8, para 42).  The gate electrode 7a, the conductor 12 and the gate metal 43 are three different conductors that satisfy the requirements in the claim for the gate finger, gate runner and gate bus.  The applicant argues that elements 7 and 12 of ICHINOSEKI are contiguous and therefore only form a single element.  This argument is unpersuasive because gate electrode 7 and wiring 12 are referred to a separate layers and are connected by a via in an insulating layer 20 (see para 34) and are therefore clearly different elements.  Additionally, there is no requirement in the claim that the gate finger, gate runner and gate bus be made of different layers.  Indeed, in the applicant’s specification, the gate runner and gate bus appear to simply be different parts of the top electrode 330.  For at least these reasons, XU in view of ICHINOSEKI discloses every element of claim 18.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811